     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 1 of 7



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )    DEFENDANT’S REPLY TO
       vs.
                                      )   PLAINTIFF’S RESPONSE TO
ANDREW ANGLIN,                        )   NOTICE OF SUPPLEMENTAL
                                      )         AUTHORITY
             Defendant.               )
                                      )
                                      )
     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 2 of 7



                       Defendant’s Reply to Plaintiff’s Response
                         to Notice of Supplemental Authority
      Contrary to Plaintiff’s assertions (Dkt. No. 109), Nwanguma v. Trump, No.
17-6290, 2018 U.S. App. LEXIS 25686 (6th Cir. Sep. 11, 2018) is relevant to
Defendant’s pending motion to dismiss.1 The Court reviews the Magistrate Judge’s
Findings and Recommendation de novo under Fed. R. Civ. P. 72(b)(3); thus,
attention to what is and what is not within the bounds of previously recognized
categories of unprotected speech is warranted.
      Plaintiff summarizes her claim as seeking to hold Defendant “liable for his
followers acting exactly as he directed.” (Dkt. No. 109 at 4.)
      Plaintiff claims that she is relying on a “substantial assistance” theory, not an
“incitement” theory. However, in the context of this case, what is Defendant’s
“substantial assistance or encouragement,”2 but an incitement claim? Plaintiff’s
invocation of NAACP v. Claiborne Hardware Co. provides no support, as the Ninth
Circuit has recognized, to wit:
      Brandenburg v. Ohio, 395 U.S. 444, 447 (1969), makes it clear that the
      First Amendment protects speech that advocates violence, so long as
      the speech is not directed to inciting or producing imminent lawless
      action and is not likely to incite or produce such action. So do Hess v.
      Indiana, 414 U.S. 105 (1973) (overturning disorderly conduct
      conviction of antiwar protestor who yelled "We'll take the fucking
      street later (or again)"), and NAACP v. Claiborne Hardware Co., 458
      U.S. 886 (1982). If ACLA had merely endorsed or encouraged the
      violent actions of others, its speech would be protected.

Planned Parenthood of the Columbia/Willamette, Inc. v. Am. Coal. of Life Activists,
290 F.3d 1058, 1071-72 (9th Cir. 2002) (“ACLA”). In fact, NAACP itself cited De
Jonge v. Oregon, 299 U.S. 353 (1937), in which “assistance” during the course of

      1
              By Order of September 28, 2018, the Court permitted Defendant to file
this reply. (See Dkt. No. 108.)
       2
              Sloan v. Fauque, 239 Mont. 383, 385, 784 P.2d 895, 896 (1989) quoting
Restatement (Second) of Torts § 876 (1979).
                                               -2-
          Defendant’s Reply to Plaintiff’s Response to Notice of Supplemental Authority
                                      9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 3 of 7



otherwise lawful conduct (there, holding a meeting under the auspices of the
Communist Party) does not lose First Amendment protection. 458 U.S. at 908.
Thus, per ACLA, even if Mr. Trump, or Andrew Anglin, endorsed or encouraged
violence, such speech is protected. Of course, Mr. Anglin neither endorsed nor
encouraged violence, and is not even alleged to have done so. Therefore, we know
that even encouraging violence would be protected, but Plaintiff seems to believe
that encouraging First Amendment protected expression would not be.
      In Nwanguma, Donald Trump said, generally, that some person should “get
[the plaintiff-protestors] out of here,” but admonished the crowd not to harm anyone.
2018 U.S. App. LEXIS 25686, at *7. The crowd behaved as it saw fit, and some
members of the crowd did harm the plaintiffs. See id. at *3. Mr. Trump’s speech
did not rise to the level of incitement. See id. at * 9. Here, similarly, Andrew Anglin
admonished his readers to abide by the law. Incitement is not limited to “violence,”
but to “imminent lawless action.”3 ACLA, supra. Plaintiff’s claims arise solely from
Defendant’s alleged publication of her contact information4 and encouragement of
his followers to contact her. (See Dkt. No. 109 at 2.) But, as she admits that her

      3
             At no point has Plaintiff shown that any of Mr. Anglin’s readers
engaged in lawless action. Rather, they simply shared nasty opinions with her, all
of which itself was First Amendment protected speech, no matter how horrible,
revolting, or insulting. Thus, to the extent Mr. Anglin incited or gave substantial
assistance to anything, it was incitement/assistance to lawful conduct.
       4
             The Court should recall that none of Ms. Gersh’s contact information
was actually private; all was previously published by herself or by other public
sources. (See, e.g., Dkt. No. 32-3 at 2 (Ms. Gersh publishing her contact information
in business communications); or Montana Secretary of State, “Tanya Gersh, LLC”,
attached as Exhibit 1 (publication of contact information by Montana Secretary of
State).) Accordingly, claims that Mr. Anglin published her “private” information
are already proven false by the record in this case and public records, of which the
Court may take judicial notice. See Lee v. City of L.A., 250 F.3d 668, 688-89 (9th
Cir. 2001).
                                               -3-
          Defendant’s Reply to Plaintiff’s Response to Notice of Supplemental Authority
                                      9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 4 of 7



claims do not fit within the incitement standard under Brandenburg (Dkt. No. 109
at 4), her Complaint must be dismissed.
      Her similar claim that Mr. Anglin’s speech is unprotected because it is
“integral to tortious conduct” (Dkt. No. 109 at 5) has no basis at law. Her citation
to her earlier brief relies on United States v. Mendelsohn, 896 F.2d 1183, 1186 (9th
Cir. 1990) in which the Ninth Circuit reiterated the premise that speech integral to
criminal conduct is an unprotected category. See, e.g., United States v. Stevens, 559
U.S. 460, 468-69, 130 S. Ct. 1577, 1584 (2010) (listing traditional categories of
unprotected speech). Such category is “well-defined and narrowly limited” and has
never been expanded to include speech integral to tortious conduct. Id., quoting
Chaplinsky v. New Hampshire, 315 U.S. 568, 571-572 (1942).
      Moreover, just as another “well-defined” category, defamation (see
Chaplinsky, supra) is privileged where a public figure is the plaintiff absent actual
malice (see Gertz v. Robert Welch, 418 U.S. 323, 351 (1974)), so too would Mr.
Anglin’s speech be privileged here. Plaintiff’s response draws attention to her claim
of “privacy” (Dkt. No. 109 at 2, 3, & 4 n. 1), but she admits that, under Gertz, a
limited-purpose public figure is one who “affirmatively invite[s] attention and
comment.” (Dkt. No. 50 at 36.) She is such a figure.
      The Court will recall the primary basis for liability is the article at Dkt. No.
32-2. (See Dkt. No. 1 at 20, ¶ 93.) That article does not refer at all to Mrs. Spencer’s
Medium.com article (though Plaintiff implies as much at Dkt. No. 1 at 18, ¶ 80).
Instead, it primarily discusses an article in the Daily Mail,5 providing the hyperlink.


      5
            “Even if a document is not attached to a complaint, it may be
incorporated by reference into a complaint if the plaintiff refers extensively to the
document or the document forms the basis of the plaintiff's claim.” United States v.

                                               -4-
          Defendant’s Reply to Plaintiff’s Response to Notice of Supplemental Authority
                                      9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 5 of 7



(See Dk.t No. 32-2 linking to Liam Quinn, “White supremacist and alt-right leader
Richard Spencer’s mom claims her real estate business in rural Montana is being
ruined by the angry backlash against her son for his ‘extreme positions,’” DAILY
MAIL (Dec. 15, 2016), attached as Exhibit 2.)6 The Daily Mail article itself links to
a December 13, 2016 report by ABC Fox Montana in which Ms. Gersh spoke out in
the press about Mrs. Spencer, saying “She (Sherry) is profiting off of the people of
the local community, all the while having facilitated Richard’s work spreading hate
by letting him live and use her home address for his organization.” (See “We
Investigate: Whitefish, family torn apart by white nationalist’s notoriety,” ABC FOX
MONTANA (Dec. 12, 2016), attached as Exhibit 3.)7 Plaintiff reached out to the
media and, thus, voluntarily thrust herself into the media spotlight surrounding this
public controversy. Even if she did not, Ms. Spencer’s editorial on Medium.com
might have involuntarily put her in the spotlight. However, even involuntary public
figures are public figures. See Gertz, 418 U.S. at 345; see also Barry v. Time, Inc.,
584 F. Supp. 1110, 1115 n.6 (N.D. Cal. 1984); and see Blaine Larsen Processing,
Inc. v. Hapco Farms, Inc., 1999 U.S. Dist. LEXIS 23519, *20 n.7 (D. Idaho Oct. 18,
1999). No matter whether she was a voluntary public figure or an involuntary public
figure, she was a public figure by the time Mr. Anglin learned of her identity and
wrote about her. Thus, as Plaintiff is a limited-purpose public figure, the articles



Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). Such is the case here, which necessarily
includes the hyperlinked articles.
      6
             Available          at:       https://www.dailymail.co.uk/news/article-
4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-
financially.html (last accessed October 17, 2018).
      7
             Available at: http://www.abcfoxmontana.com/story/34036263/a-
community-and-a-family-torn-apart-by-richard-spencers-notoriety (last accessed
October 17, 2018.)
                                            -5-
       Defendant’s Reply to Plaintiff’s Response to Notice of Supplemental Authority
                                   9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 6 of 7



were published without actual malice, the speech is not incitement or otherwise
unprotected, and, consistent with Nwanguma, the matter should be dismissed.

      Dated: October 17, 2018.           Respectfully submitted,
                                         /s/ Marc J. Randazza
                                         Marc J. Randazza (pro hac vice)
                                         RANDAZZA LEGAL GROUP, PLLC
                                         2764 Lake Sahara Drive, Suite 109
                                         Las Vegas, Nevada 89117
                                         /s/ Jay M. Wolman
                                         Jay M. Wolman (pro hac vice)
                                         RANDAZZA LEGAL GROUP, PLLC
                                         100 Pearl Street, 14th Floor
                                         Hartford, Connecticut 06103

                                         /s/ Mathew M. Stevenson
                                         Mathew M. Stevenson
                                         STEVENSON LAW OFFICE
                                         1120 Kensington, Suite B
                                         Missoula, MT 59801
                                         Attorneys for Defendant,
                                         Andrew Anglin




                                            -6-
       Defendant’s Reply to Plaintiff’s Response to Notice of Supplemental Authority
                                   9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 110 Filed 10/17/18 Page 7 of 7




                                                         Case No. 9:17-cv-50-DLC-JCL

                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on October 17, 2018, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I further certify

that a true and correct copy of the foregoing document being served via transmission

of Notices of Electronic Filing generated by CM/ECF.

                                         /s/ Marc J. Randazza
                                         Marc J. Randazza




                                            -7-
       Defendant’s Reply to Plaintiff’s Response to Notice of Supplemental Authority
                                   9:17-cv-50-DLC-JCL
